Citation Nr: 1634231	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-02 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased initial ratings (in excess of 10 percent prior to December 23, 2014, and 20 percent from that date) for degenerative spondylosis with foraminal stenosis of the cervical spine.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected degenerative spondylosis with foraminal stenosis of the cervical spine at C6-C7.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder disability.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).  

6.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability.  
7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a heart disorder.  

9.  Entitlement to service connection for chest scars.  

10.   Entitlement to service connection for a respiratory disability (claimed as service connection for shortness of breath).  

11.  Entitlement to service connection for sleep apnea.  

12.  Entitlement to service connection for acid reflux.  

13.  Entitlement to service connection for high cholesterol.  

14.  Entitlement to service connection for headaches.  

15.  Entitlement to service connection for erectile dysfunction.   

16.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to November 1976, and December 1976 to December 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and Montgomery, Alabama.  The Montgomery RO has jurisdiction over the appeal.  

The Board notes that the Veteran initiated an appeal regarding entitlement to service connection for a right knee disability, and a Statement of the Case (SOC) was issued in December 2011.  See March 2010 rating decision; May 2010 Notice of Disagreement.  In a February 2012 VA Form 21-4138, the Veteran referred to an attached hand-written statement to support his notice of disagreement (NOD).  Significantly, the attached hand-written correspondence, accepted in lieu of submission of a VA Form 9, contained no mention of the right knee.  Accordingly, the Veteran did not perfect an appeal as to the issue of entitlement to service connection for a right knee disability, and only the issues of entitlement to service connection for lumbar spine and right shoulder disabilities, as well as an increased initial rating for his cervical spine disability, are currently before the Board.  38 C.F.R. § 20.202.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the evidence of record indicates that the Veteran filed a claim for Social Security Administration (SSA) disability benefits.  See December 2011 letter from SSA to VA.  Records pertaining to his claim for SSA disability benefits are not associated with the claims file, and is unclear whether the outstanding SSA records are related to the Veteran's claimed right shoulder, lumbar and cervical spine disabilities.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In addition, there are outstanding VA treatment records.  Notably, a June 2011 VA examination report referenced June 2010 shoulder x-rays that are not associated with the claims file, along with a November 2010 electromyogram report by Dr. M.  These records, along with any updated records, should also be secured on remand.  38 U.S.C.A. § 5103A(c) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016)(holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Regarding the right shoulder, the medical opinion of record is insufficient, as it does not address secondary service connection based on aggravation.  Accordingly, an addendum opinion is necessary.

Regarding the remaining claims of whether new and material evidence has been submitted to reopen left shoulder, PTSD, and left knee claims, and entitlement to service connection for hypertension, a heart disorder, chest scars, a respiratory disability, sleep apnea, acid reflux, high cholesterol, headaches, erectile dysfunction, and an acquired psychiatric disorder other than PTSD, a September 2015 rating decision denied entitlement to such benefits.  In October 2015, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with the September 2015 rating decision.  The RO has not yet issued the Veteran a SOC, and must do so on remand.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).   

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC addressing the claims of whether new and material evidence has been received to reopen claims for a left shoulder disability, PTSD, and a left knee disability; and entitlement to service connection for hypertension, a heart disorder, chest scars, a respiratory disability, sleep apnea, acid reflux, high cholesterol, headaches, erectile dysfunction, and an acquired psychiatric disorder other than PTSD.  

2. Associate with the claims file all outstanding VA treatment records, including:

(a) copies of reports of June 2010 shoulder x-rays (see June 2011 VA examination report);
(b) a November 8, 2010 electromyogram report (see June 2011 VA examination report);
(c) records dated from August 2010 through October 2011;
(d) records dated from May 2012 through October 2014; and
(e) records dated since July 2015.

If any records are unavailable, please document this finding in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include a copy of the November 8, 2010 electromyogram report, if unavailable in response to item (2) above.

4. Secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, please document this finding in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

5. Then provide the claims file to the June 2011 VA examiner (or other examiner, if unavailable) for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should review the claims file and address the following:

(a) whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right shoulder disability, to include right shoulder strain, is proximately due to service-connected cervical spine disability. 

(b) whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right shoulder disability, to include right shoulder strain, is aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected cervical spine disability.

6. Then, after taking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for lumbar spine and right shoulder disabilities and entitlement to an increased initial rating for the Veteran's cervical spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental SOC (SSOC).  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




